 
Exhibit 10.1
 
FIRST AMENDMENT TO JOINT DEVELOPMENT AGREEMENT
 
THIS FIRST AMENDMENT TO JOINT DEVELOPMENT AGREEMENT (hereinafter, the “First
Amendment”) is made as of the 24th day of January, 2014, by and between
EAGLEFORD ENERGY INC., an Ontario, Canada corporation (“Eagleford”), its
wholly-owned subsidiary, EAGLEFORD ENERGY, ZAVALA INC., a Nevada corporation
(“Zavala”) and STRATEX  OIL AND GAS HOLDINGS, INC., a Colorado corporation
(hereinafter, the “Stratex”).
 
WHEREAS, Eagleford, Zavala and Stratex are parties to a Joint Development
Agreement dated as of December 3, 2013 (the “Development Agreement”), pursuant
to which the parties undertook to develop the Matthews Lease described therein
(unless otherwise indicated, capitalized terms used herein shall have the
meanings ascribed to them in the Development Agreement); and
 
WHEREAS, Eagleford, Zavala and Stratex desire to amend the Development Agreement
in several respects.
 
NOW THEREFORE, for and in consideration of the mutual promises contained in the
Development Agreement, the benefits to be derived by each party thereunder and
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.              Amendments.  Upon the execution hereof, the Development
Agreement is amended as follows:
 
(a)        Section 1 of the Development Agreement is amended by deleting the
last sentence thereof and substituting the following therefor:
 
“For purposes of this Agreement, Development Acreage means the entirety of the
two thousand six hundred twenty nine (2,629) leasehold acres under the Matthews
Lease.”
 
(b)       Section 2 of the Development Agreement is hereby deleted in its
entirety and the following shall be substituted therefor:
 
“2.       Performance of Initial Operation.  As soon as practicable, but in no
event later than March 31, 2014, Stratex shall complete or cause to be
completed, either (i) the hydraulic fracturing of the Matthews #1H well (the “1H
Completion”) or (ii) the spudding of a new well with a targeted depth in a
formation capable of producing hydrocarbons (the “Spudding”).  Either the timely
commencement of the 1H Completion or the Spudding shall hereinafter be referred
to as the “Initial Operation”.  In the case of the 1H Completion, Stratex shall
be responsible for all costs associated with the 1H Completion from this date
forward including, but not limited to, any payments required to be made to the
lessors pursuant to Paragraphs 2.B(2), 2.C and 2.D of the Matthews Lease.  In
exchange for this commitment, Zavala agrees to convey to Stratex (i) an
undivided sixty-six and two-thirds percent (66.67%) of 8/8ths working interest
in the Matthews Lease, insofar only as the Matthews Lease covers the wellbore
for the Matthews #1H Well and all of the oil, gas and other minerals which may
be produced therefrom until Payout (as hereinafter defined) and (ii) an
undivided fifty percent (50%) of 8/8ths working interest in the Matthews Lease,
insofar only as the Matthews Lease covers the wellbore for the Matthews #1H Well
and all of the oil, gas and other minerals which may be produced therefrom after
Payout.  Solely for purposes of this Section 2, “Payout” shall mean the point in
time when Stratex shall have recouped from the proceeds of oil and gas
production from the Matthews #1H Well, after deducting (a) severance,
production, windfall profit and other taxes payable on such share of production,
and (b) lessor's royalties, overriding royalties, and like burdens which burden
the Matthews Lease as of the date hereof, an amount equal to the aggregate of
all costs incurred by Stratex in performing the 1H Completion.”
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)        Section 3 of the Development Agreement is hereby deleted in its
entirety and the following shall be substituted therefor:
 
“3.       Grant of Working Interest and Exclusive Development Rights.  Following
payment by Stratex of all consideration set forth in Section 4 below, Stratex
shall have earned and be entitled to receive, in addition to the interests in
the wellbore for the Matthews #1H Well referred to in Section 3 above, an
assignment of an undivided fifty percent (50%) of 8/8ths working interest in the
Development Acreage.  Immediately following the payment of all such
consideration (time being of the essence), Zavala shall execute and deliver to
Stratex, an assignment of working interest in the form attached hereto as
Exhibit A, which shall be in recordable form for filing in Zavala
County.  Eagleford and Zavala expressly agree that from and after the date
hereof, Stratex shall have the sole and exclusive right (but not obligation) to
propose additional wells to be drilled on the Development Acreage.”
 
2.             Ratification.   The parties hereto do hereby ADOPT, RATIFY and
CONFIRM the Development Agreement and all of its terms and provisions, as
amended hereby, and declare the Development Agreement, as so amended to be in
full force and effect.
 
3.             Counterparts. This First Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SIGNATURE PAGE FOLLOWS
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first above written.
 

  EAGLEFORD ENERGY INC.
 
By:  /s/ James Cassina
Name:  James Cassina
Title:    Preseident

 
EAGLEFORD ENERGY ZAVALA INC.
 
By:  /s/ James Cassina
Name:  James Cassina
Title:  President
 


STRATEX OIL & GAS HOLDINGS, INC.
 
By:  /s/ Stephen Funk
Name:  Stephen Funk
Title:  Chief Executive Officer

 
 

--------------------------------------------------------------------------------


